







AMENDMENT

TO

REGISTRATION RIGHTS AGREEMENT

This Amendment to Registration Rights Agreement (the “Amended Agreement”) is
made and entered into as of this 13th day of February 2006 by and among House of
Taylor Jewelry, Inc., a Nevada corporation (the “Company”), and the undersigned
who is one of the “Investors” named in that certain Purchase Agreement dated as
of August 12, 2005 by and among the Company and the Investors (the “Purchase
Agreement”). This Amended Agreement amends that certain Registration Rights
Agreement (“RRA”) dated as of 12th day of August 2005 between the undersigned
(“Investor”) and the Company.

The parties hereby agree as follows:

1.

Liquidated Damages Payable in Shares. The RRA is hereby amended to allow the
Company to pay or settle any and all liquidated damages that are now or may in
the future become due to Investor under the RRA in unregistered shares common
stock of the Company. Any shares issued by the Company to Investor as liquidated
damages hereunder shall be included for registration under any resale
registration statement filed by the Company with the United States Securities
and Exchange Commission. Notwithstanding the foregoing the aggregate number of
shares of common stock that may be issued under the RRA and this Amended
Agreement to all Investors as a group shall not exceed 7,600,000.

2.

Miscellaneous. Nothing in this Amended Agreement shall in anyway impair the RRA,
the Purchase Agreement or any other agreement between the Company and Investor,
it being the intent of the parties that the terms and provisions of all
agreements shall continue in full force, except as modified herein. This Amended
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which when taken together shall constitute but
one and the same instrument

IN WITNESS WHEREOF, the parties have executed this Amended Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.




The Company:

HOUSE OF TAYLOR JEWELRY, INC.







By

Name

Title




Investor:







By












